              Case 17-13553          Doc 103           Filed 04/04/19 Entered       04/04/19 09:28:18
                                                                           0005-33-EPIE33-00102558-208837
                                                                                                                Desc         Page
                                                                    1 of 2
                              UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF MASSACHUSETTS
                                                         BOSTON DIVISION

In re: DAVID L ELIAS                                                                                    Case No.: 17-13553-JNF

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Carolyn A. Bankowski, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to
11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 09/26/2017.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 09/21/2018.
6) Number of months from filing or conversion to last payment: 14.
7) Number of months case was pending: 18.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 34,320.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:               $4,354.00
       Less amount refunded to debtor:                         $3,978.46
 NET RECEIPTS:                                                                     $375.54

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                       $.00
       Court Costs:                                                                 $.00
       Trustee Expenses and Compensation:                                       $375.54
       Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $375.54

 Attorney fees paid and disclosed by debtor:                 $1,500.00




 Scheduled Creditors:
Creditor                                                        Claim           Claim              Claim        Principal           Interest
Name                                        Class               Scheduled       Asserted           Allowed      Paid                Paid

BAYVIEW LOAN SERVICING LLC                  Secured                      NA     15,246.00       15,246.00              .00                .00
BAYVIEW LOAN SERVICING LLC                  Unsecured                    NA           .00               .00            .00                .00
COMM OF MASS, DOR                           Priority                     NA      2,893.48               .00            .00                .00
COMM OF MASS, DOR                           Unsecured                    NA      1,250.00               .00            .00                .00




Page 1 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
              Case 17-13553          Doc 103      Filed 04/04/19 Entered       04/04/19 09:28:18
                                                                      0005-33-EPIE33-00102558-208837
                                                                                                               Desc          Page
                                                               2 of 2
                                UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF MASSACHUSETTS
                                                       BOSTON DIVISION

In re: DAVID L ELIAS                                                                                   Case No.: 17-13553-JNF

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim              Claim           Claim          Principal            Interest
Name                                      Class              Scheduled          Asserted        Allowed        Paid                 Paid

US DEPARTMENT OF EDUCATION                Unsecured                  NA         2,149.94        2,149.94               .00                .00

 Summary of Disbursements to Creditors:                                                         Claim          Principal            Interest
                                                                                                Allowed        Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                               .00               .00                .00
     Mortgage Arrearage:                                                                       15,246.00               .00                .00
     Debt Secured by Vehicle:                                                                        .00               .00                .00
     All Other Secured:                                                                              .00               .00                .00
 TOTAL SECURED:                                                                                15,246.00               .00                .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00              .00                .00
     Domestic Support Ongoing:                                                                        .00              .00                .00
     All Other Priority:                                                                              .00              .00                .00
 TOTAL PRIORITY:                                                                                      .00              .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                    2,149.94               .00                .00

 Disbursements:
       Expenses of Administration:                                                               $375.54
       Disbursements to Creditors:                                                                  $.00
 TOTAL DISBURSEMENTS:                                                                                                               $375.54

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:     03/29/2019                                    By:   /s/Carolyn A. Bankowski
                                                                                Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
